



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Lavoie c. Bank of Nova Scotia, 2016 ONCA 301

DATE: 20160425

DOSSIER: C60957

Les juges Sharpe, van Rensburg
    et Benotto

ENTRE

Mireille Lavoie

Appelante

et

The Bank of Nova Scotia

Intimée

Mireille Lavoie, en personne

Meghan E.W. OHalloran, pour lintimée

Date de laudience : 20
    avril 2016

En appel de lordonnance du juge Robert
    Smith de la Cour supérieure de justice, en date du 4 août 2015 et en appel de
    lordonnance du juge Patrick Smith de la Cour supérieure de justice en date du
    19 mai 2015.

INSCRIPTION

[1]

Lappelante interjette appel de deux ordonnances
    concernant un jugement par défaut imposant le montant
dû
    sur une marge de crédit pour étudiants professionnels et sur un compte de carte
    de crédit. Lappelante na pas déposé une défense et fut déclarée en défaut et
    le jugement par défaut fut accordé. Lappelante a présenté une demande pour
    annuler le jugement par défaut mais na pas assisté à laudience quand la
    requête devait se faire entendre. Elle a redéposé ses documents et le juge de
    la deuxième requête a conclu quil navait pas la compétence pour entendre la
    requête, et même sil lavait, la requête était sans fondement.

[2]

À notre avis, cet appel doit être rejeté. Nous
    sommes daccord avec les deux juges de première instance que la requête na pas
    été présentée à temps, que lappelante na pu fournir une excuse plausible ou
    une explication pour son manquement, et quelle na pu soumettre un argument
    défendable quant au fond. Le contrat de prêt pour étudiants professionnels que
    lappelante a signé stipule quelle devait payer les intérêts pendant ses
    études à la faculté de droit et quun an après lobtention de son diplôme, le
    montant total devenait payable et le capital principal et les intérêts mensuels
    étaient requis. Lappelante soutient que lobligation de remboursement nentre
    en jeu que lorsquelle sera admise au barreau et que lintimée a renoncé aux
    termes de laccord écrit. La prétention de lappelante est sans fondement.

[3]

Les dépens en faveur de lintimée sont fixés au
    montant de 10 000  $.

«
    Robert J. Sharpe j.c.a. »

« K. van Rensburg j.c.a. »

«
    M.L. Benotto j.c.a. »


